Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022  has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 3-5, 8-9, 11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0344611 A1) in view of Lee (2) (US 2021/0111902 A1) and further in view of Kunz (US 2018/0367998 A1). 
 	As per claim 1, Lee teaches a method comprising: receiving, at a mobile device (¶0063, receiving by the UE (i.e. mobile device)), a negotiation message from a network device (¶0063, SIB (i.e. negotiation message) from the base station (i.e. network device)), wherein the network device is a base station (¶0063, base station); determining that the negotiation message comprises a certificate for authentication of the network device, wherein the certificate is a base station certificate (¶0063, determining that SIB includes certificate for verification/authentication of the base station); extracting the base station certificate from the negotiation message (¶0061, obtaining or extracting the certificate of base station from the SIB); determining a validity of the certificate (¶0063, verifying the certificate).
	However, Lee does not explicitly teach receiving a mobile device certificate via at least one of an over-the-air (OTA) message from an authorized base station; determining, by the mobile device, a validity of the base station certificate, wherein the determining includes determining the base station certificate was generated by a certificate authority associated with the base station, based at least in part on the mobile device certificate.
	In the same field of endeavor, Lee (2) teaches receiving a mobile device certificate via an over-the-air (OTA) message from an authorized base station (Lee (2), ¶0095-96 and ¶0103, transmitting or receiving key (i.e. certificate) via over the air interface from authenticated base station); determining, by the mobile device, a validity of the base station certificate (Lee (2), ¶0105, determining by the UE by verifying the signature of the SIB of the base station), wherein the determining includes determining the base station certificate was generated by a certificate authority associated with the base station, based at least in part on the mobile device certificate (Lee (2), ¶0096 and ¶0105, determining base station key was generated by the core network 130 (i.e. certificate authority or provider) associated with the base station based on the shared key associated with base station and the UE). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lee (2) into invention of Lee in order to utilize one or more security keys to facilitate secure communications across the network (e.g., between a UE and a base station) to prohibit attacker to act as the base station and provide false information to the UE and impacting the ability of the UE to establish a connection with the network (Lee (2), ¶0004). 
	However, Lee in view of Lee (2) does not explicitly teach determining, by the mobile device and based on the validity of the base station certificate, that the network device is invalid; controlling an attach procedure associated with the mobile device and the network device based at least in part on the validity of the base station certificate; and transmitting a notification that the network device is invalid to a remote server, the notification utilized by the remote server to subsequently inform other mobile devices of the network device, wherein the authorized base station and the network device are different devices.
 	In the same field of endeavor, Kunz teaches determining, by the mobile device and based on the validity of the base station certificate, that the network device is invalid (Kunz, ¶0071-72, determining by the UE that the base station is fake (i.e. rouge base station 508) or not fake (i.e. genuine base station 502) based on base station certificate that the base station is fake thus network device is invalid); controlling an attach procedure associated with the mobile device and the network device based at least in part on the validity of the base station certificate (Kunz, ¶0072-73, controlling cell selection/reselection associated with the UE and the base station based on the based on base station certificate that the base station is fake or not fake); and transmitting a notification that the network device is invalid to a remote server (Kunz, ¶0074, transmitting alarm or notification that the base station 508 is fake or invalid to the OAM operator (i.e. server)), the notification utilized by the remote server to subsequently inform other mobile devices of the network device (Kunz, ¶0074, using the alarm by the OAM operator to inhibit another UE (therefore inform the UE) of the base station), wherein the authorized base station and the network device are different devices (Kunz, ¶0071-72, the fake base station (i.e. rouge base station 508) or real or valid base station (i.e. genuine base station 502) are different base stations or devices). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Kunz into invention of Lee and Lee (2)  in order to report monitored parameter information for purpose of transmitting an alarm after identifying the rogue base station.
As per claim 3 as applied to claim 1 above, Lee further teaches wherein the certificate is associated with at least one of the network device or a service provider associated with the network device (¶0061, certificate is associated with base station based on an identify of base station).  
 	As per claim 4 as applied to claim 1 above, Lee further teaches wherein the negotiation message comprises at least one of a master information block (MIB) or a system information block (SIB) (¶0055, MIB and SIB messages). 
	As per claim 5 as applied to claim 1 above, Lee does not explicitly teach authenticating the base station certificate based at least in part on the mobile station certificate.
 	In the same field of endeavor, Lee (2) teaches authenticating the base station certificate based at least in part on the mobile station certificate (Lee (2), ¶0096, verifying or authenticating the key of the base station based on the UE key). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lee (2) into invention of Lee in order to utilize one or more security keys to facilitate secure communications across the network (e.g., between a UE and a base station) to prohibit attacker to act as the base station and provide false information to the UE and impacting the ability of the UE to establish a connection with the network (Lee (2), ¶0004). 
As per claim 8 as applied to claim 1 above, Lee further teaches wherein determining the validity of the certificate comprises: determining the certificate is valid (¶0063, verifying the certificate); allowing the mobile device to perform the attach procedure (¶0064, allowing the UE to perform initial attach procedure); and performing services by the mobile device (¶0064 and ¶0138, performing communication and services by the UE (i.e. voice call, SMS))
 	As per claim 9 as applied to claim 1 above, Lee further teaches wherein the validity of the certificate is determined based at least in part on a public key in the certificate (¶0061, verifying the certificate based on the public key in the certificate).   
As per claim 11, Lee teaches a system (Fig.11, system) comprising: one or more processors (Fig.11, processor 1140); a memory (Fig.11, memory 1130); and one or more components stored in the memory and executable by the one or more processors to perform operations (Fig.11, code 1135 stored in the memory and executable by the processor) comprising: receiving, at a mobile device (¶0063, receiving by the UE (i.e. mobile device)), a negotiation message from a network device (¶0063, SIB (i.e. negotiation message) from the base station (i.e. network device)), wherein the network device is a base station (¶0063, base station); determining that the negotiation message comprises a certificate for authentication of the network device, wherein the certificate is a base station certificate (¶0063, determining that SIB includes certificate for verification/authentication of the base station); extracting the base station certificate from the negotiation message (¶0061, obtaining or extracting the base station certificate from the SIB); determining a validity of the base station certificate (¶0063, verifying the certificate).
	However, Lee does not explicitly teach receiving a mobile device certificate via an over-the-air (OTA) message from an authorized base station; determining, by the mobile device, a validity of the base station certificate, wherein the determining includes determining the base station certificate was generated by a certificate authority associated with the base station, based at least in part on the mobile device certificate.
	In the same field of endeavor, Lee (2) teaches receiving a mobile device certificate via an over-the-air (OTA) message from an authorized base station (Lee (2), ¶0095-96 and ¶0103, transmitting or receiving key (i.e. certificate) via over the air interface from authenticated base station); determining, by the mobile device, a validity of the base station certificate (Lee (2), ¶0105, determining by the UE by verifying the signature of the SIB of the base station), wherein the determining includes determining the base station certificate was generated by a certificate authority associated with the base station, based at least in part on the mobile device certificate (Lee (2), ¶0096 and ¶0105, determining base station key was generated by the core network 130 (i.e. certificate authority or provider) associated with the base station based on the shared key associated with base station and the UE). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lee (2) into invention of Lee in order to utilize one or more security keys to facilitate secure communications across the network (e.g., between a UE and a base station) to prohibit attacker to act as the base station and provide false information to the UE and impacting the ability of the UE to establish a connection with the network (Lee (2), ¶0004). 
However, Lee in view of Lee (2) does not explicitly teach determining, by the mobile device and based on the validity of the base station certificate, that the network device is invalid; controlling an attach procedure associated with the mobile device and the network device based at least in part on the validity of the base station certificate; and transmitting a notification that the network device is invalid to a remote server, the notification utilized by the remote server to subsequently inform other mobile devices of the network device, wherein the authorized base station and the network device are different devices.
 	In the same field of endeavor, Kunz teaches determining, by the mobile device and based on the validity of the base station certificate, that the network device is invalid (Kunz, ¶0071-72, determining by the UE that the base station is fake (i.e. rouge base station 508) or not fake (i.e. genuine base station 502) based on base station certificate that the base station is fake thus network device is invalid); controlling an attach procedure associated with the mobile device and the network device based at least in part on the validity of the base station certificate (Kunz, ¶0072-73, controlling cell selection/reselection associated with the UE and the base station based on the based on base station certificate that the base station is fake or not fake); and transmitting a notification that the network device is invalid to a remote server (Kunz, ¶0074, transmitting alarm or notification that the base station 508 is fake or invalid to the OAM operator (i.e. server)), the notification utilized by the remote server to subsequently inform other mobile devices of the network device (Kunz, ¶0074, using the alarm by the OAM operator to inhibit another UE (therefore inform the UE) of the base station), wherein the authorized base station and the network device are different devices (Kunz, ¶0071-72, the fake base station (i.e. rouge base station 508) or real or valid base station (i.e. genuine base station 502) are different base stations or devices). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Kunz into invention of Lee and Lee (2)  in order to report monitored parameter information for purpose of transmitting an alarm after identifying the rogue base station.
As per claim 13 as applied to claim 11 above, Lee further teaches wherein the certificate is associated with at least one of the network device or a service provider associated with the network device (¶0061, certificate is associated with base station based on an identify of base station).  
 	As per claim 14 as applied to claim 11 above, Lee further teaches wherein the negotiation message comprises at least one of a master information block (MIB) or a system information block (SIB) (¶0055, MIB and SIB messages). 
As per claim 16 as applied to claim 11 above, Lee further teaches, wherein the certificate comprises a network identity associated with a network by which the mobile device and a base station communicate (¶0027, certificate-based cryptography including identity of core network (i.e. network 130) by which the UE and base station are in communications), Lee&Hayes* 41 Tr2-O9SSusa base station identity associated with the base station (¶0027 and ¶0061, identify of the base station), and security information associated with the base station (¶0028, system information security container that includes integrity information of one or more SIBs associated with base station). 
As per claim 17, Lee teaches a system (Fig.11, system) comprising: one or more processors (Fig.11, processor 1140); a memory (Fig.11, memory 1130); and one or more components stored in the memory and executable by the one or more processors to perform operations (Fig.11, code 1135 stored in the memory and executable by the processor) comprising: receiving, at a mobile device (¶0063, receiving by the UE (i.e. mobile device)), a certificate for authentication of the network device (¶0063, certificate for verification/authentication of the base station); determining a validity of the certificate (¶0063, verifying the certificate), wherein the network device is a base station and the certificate is a base station certificate(¶0063, certificate for verification/authentication of the base station).
 	However, Lee does not explicitly teach receiving a mobile device certificate via an over-the-air (OTA) message from an authorized base station; determining, by the mobile device, a validity of the base station certificate, wherein the determining includes determining the base station certificate was generated by a certificate authority associated with the base station, based at least in part on the mobile device certificate.
	In the same field of endeavor, Lee (2) teaches receiving a mobile device certificate via an over-the-air (OTA) message from an authorized base station (Lee (2), ¶0095-96 and ¶0103, transmitting or receiving key (i.e. certificate) via over the air interface from an authenticated base station); determining, by the mobile device, a validity of the base station certificate (Lee (2), ¶0105, determining by the UE by verifying the signature of the SIB of the base station), wherein the determining includes determining the base station certificate was generated by a certificate authority associated with the base station, based at least in part on the mobile device certificate (Lee (2), ¶0096 and ¶0105, determining base station key was generated by the core network 130 (i.e. certificate authority or provider) associated with the base station based on the shared key associated with base station and the UE). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lee (2) into invention of Lee in order to utilize one or more security keys to facilitate secure communications across the network (e.g., between a UE and a base station) to prohibit attacker to act as the base station and provide false information to the UE and impacting the ability of the UE to establish a connection with the network (Lee (2), ¶0004). 
However, Lee in view of Lee (2) does not explicitly teach determining, by the mobile device and based on the validity of the base station certificate, that the network device is invalid; controlling an attach procedure associated with the mobile device and the network device based at least in part on the validity of the base station certificate; and transmitting a notification that the network device is invalid to a remote server, the notification utilized by the remote server to subsequently inform other mobile devices of the network device, wherein the authorized base station and the network device are different devices.
 	In the same field of endeavor, Kunz teaches determining, by the mobile device and based on the validity of the base station certificate, that the network device is invalid (Kunz, ¶0071-72, determining by the UE that the base station is fake (i.e. rouge base station 508) or not fake (i.e. genuine base station 502) based on base station certificate that the base station is fake thus network device is invalid); controlling an attach procedure associated with the mobile device and the network device based at least in part on the validity of the base station certificate (Kunz, ¶0072-73, controlling cell selection/reselection associated with the UE and the base station based on the based on base station certificate that the base station is fake or not fake); and transmitting a notification that the network device is invalid to a remote server (Kunz, ¶0074, transmitting alarm or notification that the base station 508 is fake or invalid to the OAM operator (i.e. server)), the notification utilized by the remote server to subsequently inform other mobile devices of the network device (Kunz, ¶0074, using the alarm by the OAM operator to inhibit another UE (therefore inform the UE) of the base station), wherein the authorized base station and the network device are different devices (Kunz, ¶0071-72, the fake base station (i.e. rouge base station 508) or real or valid base station (i.e. genuine base station 502) are different base stations or devices). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Kunz into invention of Lee and Lee (2)  in order to report monitored parameter information for purpose of transmitting an alarm after identifying the rogue base station.
As per claim 19 as applied to claim 17 above, Lee further teaches wherein the certificate is associated with at least one of the network device or a service provider associated with the network device (¶0061, certificate is associated with base station based on an identify of base station).  
B)	Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0344611 A1) in view of Lee (2) (US 2021/0111902 A1) and further in view of Kunz (US 2018/0367998 A1) and ADAMS (US 2016/0218881 A1). 
 	As per claim 6, Lee in view of Lee (2) and Kunz as applied above teaches all limitations of claim 1. However, Lee in view of Lee (2) and Kunz does not explicitly teach, wherein determining the validity of the certificate comprises determining the certificate is invalid, and wherein controlling the attach procedure further comprises: receiving data input via a display associated with the mobile device; and based at least in part on the data, allowing the mobile device to perform the attach procedure notwithstanding the certificate being invalid.  
 	In the same field of endeavor, ADAMS teaches wherein determining the validity of the certificate comprises determining the certificate is invalid (¶0016, determining that the certificate is invalid), and wherein controlling the attach procedure further comprises: receiving data input via a display associated with the mobile device (¶0031, receiving information based on the user input via a display associated with device 300); and based at least in part on the data, allowing the mobile device to perform the attach procedure notwithstanding the certificate being invalid (¶0016 and ¶0039, based on the information, permitting or allowing the device to perform connection (i.e. attach procedure) although the certificate being invalid). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of ADAMS into invention of Lee in view of Lee (2) and Kunz in order to execute the verification code for purpose of selectively perform a first action indicating that the public key certificate is not valid or a second action indicating that the public key certificate is valid (ADAMS, abstract). 
As per claim 7, Lee in view of Lee (2) and Kunz as applied above teaches all limitations of claim 1. However, Lee in view of Lee (2) and Kunz does not explicitly teach, wherein determining the validity of the certificate comprises determining the certificate is invalid, and wherein controlling the attach procedure further comprises refraining from allowing the mobile device to perform the attach procedure based at least in part on the certificate being invalid. 
 	In the same field of endeavor, ADAMS teaches wherein determining the validity of the certificate comprises determining the certificate is invalid (¶0015, not recognizing the certificate as being valid (i.e. invalid)), and wherein controlling the attach procedure further comprises refraining from allowing the mobile device to perform the attach procedure based at least in part on the certificate being invalid (¶0015 and ¶0067, controlling the connection by not permitting (i.e. refrain from allowing) the client device to perform connection based on the invalid certificate). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of ADAMS into invention of Lee in view of Lee (2) and Kunz in order to execute the verification code for purpose of selectively perform a first action indicating that the public key certificate is not valid or a second action indicating that the public key certificate is valid (ADAMS, abstract). 
 	As per claim 15, Lee in view of Lee (2) and Kunz as applied above teaches all limitations of claim 11. However, Lee in view of Lee (2) and Kunz does not explicitly teach, wherein determining the validity of the certificate comprises determining the certificate is invalid, and wherein controlling the attach procedure further comprises: receiving data input via a display associated with the mobile device; and based at least in part on the data, allowing the mobile device to perform the attach procedure notwithstanding the certificate being invalid.  
 	In the same field of endeavor, ADAMS teaches wherein determining the validity of the certificate comprises determining the certificate is invalid (¶0016, determining that the certificate is invalid), and wherein controlling the attach procedure further comprises: receiving data input via a display associated with the mobile device (¶0031, receiving information based on the user input via a display associated with device 300); and based at least in part on the data, allowing the mobile device to perform the attach procedure notwithstanding the certificate being invalid (¶0016 and ¶0039, based on the information, permitting or allowing the device to perform connection (i.e. attach procedure) although the certificate being invalid). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of ADAMS into invention of Lee in view of Lee (2) and Kunz in order to execute the verification code for purpose of selectively perform a first action indicating that the public key certificate is not valid or a second action indicating that the public key certificate is valid (ADAMS, abstract). 
C)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0344611 A1) in view of Lee (2) (US 2021/0111902 A1) and further in view of Kunz (US 2018/0367998 A1) and RAJADURAI (US 2019/0261178 A1). 
 	As per claim 10, Lee in view of Lee (2) and Kunz as applied above teaches all limitations of claim 1. However, Lee in view of Lee (2) and Kunz does not explicitly teach, wherein the validity of the certificate is determined based at least in part on a private key stored in the mobile device.  
 	In the same field of endeavor, RAJADURAI teaches wherein the validity of the certificate is determined based at least in part on a private key stored in the mobile device (¶0211, private key corresponding to the subscription certificate is securely stored in the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of RAJADURAI into invention of Lee in view of Lee (2) and Kunz in order to authenticate access in a mobile wireless network system using 5G system to meet the demand for wireless data traffic and support higher data rates beyond a 4G system. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643